DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered.

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues by way of amendment that the prior art relied upon in the §103 rejection does not teach the limited positions; particularly that the prior art does not teach that the marker does not include any other information items corresponding to time other than the time corresponding to the limited positions.
This argument is not found to be persuasive as a matter of logic. First, the term “the time corresponding to the limited positions” are understood to refer to “a time of a scanning and at least one designated point of time that is different from the time of scanning”. Second, an arbitrary time logically corresponds to either a time of scanning 

For example, consider the Shinji reference which teaches a marker including information items corresponding to times (i.e., gestational age based on an anatomical measurement such as large lateral diameter of fetal head or GS sac diameter). Any the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions”.
While Shinji does not teach marker generating circuitry per se, Shinji is not relied upon for teaching such a feature because the combination of Onozuka and Kumar already teaches marker generating circuitry for generating digital markers that are displayed with a digital image. Shinji is merely relied upon for teaching a physical form of the claimed marker, the details/features of which are applied to the digital marker of the combination of Onozuka and Kumar as discussed in the rejection below.

Claim Objections
Claim 20 is objected to because of the following informalities.  Appropriate correction is required.
Claim 20 recites “a position corresponding to a time of a scanning and at least one designated point of time…”. However, each position should correspond to a different time and each time should correspond to a different position (due to the expected growth/development of the fetus). Therefore multiple times (i.e., a time of scanning and a different time thereof) implies multiple positions. However, the claim uses the singular form “a position” which disagrees with the above as well as with the 
Otherwise the phrase in question should be corrected to read in manner similar to that of claim 1: --a position corresponding to a time of a scanning and at least one position respectively corresponding to at least one designated portion of time…--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7, 9-12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Onozuka, JP 2009-261800 A (hereinafter “Onozuka”) in view of Kumar et al., US 2013/0116548 A1 (hereinafter “Kumar”) and Shinji, JP S56-073032 U (hereinafter “Shinji”; cited in IDS dated 5/29/2019).
Regarding claim 1, Onozuka teaches a medical image diagnostic apparatus, comprising: a scanner (1, 3, 4) configured to perform scanning to generate image signals of an inside of a subject, the subject being a pregnant woman that is pregnant “Next, the operator applies the ultrasonic probe 1 to the pregnant woman who is the subject” ¶ [0042]). As discussed below, the image generated from the image signals is of a fetus in the pregnant woman and therefore understood that image signals of the scanning are of an inside of a pregnant woman that is pregnant with the fetus (implied by: “While propagating through the subject, the ultrasonic pulse is partially reflected by a boundary surface (fetus) having different acoustic impedance and is converted into an echo signal by the ultrasonic probe 1. The echo signal is subjected to signal processing such as preamplifier, delay control and addition by the reception circuit section 4, and input to the reception signal processing section 5. The input signal is converted into echo data by the reception signal processing unit 5. The echo data is scan converted into tomographic image data by the DSC 6 and displayed as a tomographic image in the tomographic image display region 31 of the display unit 9” ¶ [0042]).
Onozuka teaches a medical image diagnostic apparatus further comprises: imaging generating circuitry (5, 6, 7) configured to generate an image of the fetus based on the image signals (e.g., see Figs. 2-4; “While propagating through the subject, the ultrasonic pulse is partially reflected by a boundary surface (fetus) having different acoustic impedance and is converted into an echo signal by the ultrasonic probe 1. The echo signal is subjected to signal processing such as preamplifier, delay control and addition by the reception circuit section 4, and input to the reception signal processing section 5. The input signal is converted into echo data by the reception signal processing unit 5. The echo data is scan converted into tomographic image data by the DSC 6 and displayed as a tomographic image in the tomographic image display region 31 of the display unit 9” ¶ [0042]).
Onozuka teaches a medical image diagnostic apparatus further comprises: marker generating circuitry (12, including 17, 18, 19, 20) configured to generate a marker provided with information at a position (i.e., information such as length at the position of the marker/certain structure) serving as a reference for comparison with a certain part of the fetus (e.g., fetal head to measure the biparietal diameter (BPD) of the fetal head; see ¶ [0043]-[0048]; see further discussion below). As seen in Fig. 4, the display shows a marker comprising end points (41 and 42) connected by a line (44) as well as other information at 32. The line (which is 81.2 mm long) corresponds to the biparietal diameter (BPD). Otherwise, Fig. 5 illustrates using the invention to measure abdominal circumference (AC); and Fig. 6, illustrates using the invention to measure femur length (FL). The anatomy that is measured may read on the claimed “certain structure” (because they parts of the fetus; e.g., head, femur, etc.) and the line which has its length displayed on the display may read on a marker provided with information at a position service as a reference for comparison with a certain structure, because the length of the line may be compared with the dimension of the certain structure to be measured.
Further, the information indicates a point in time in the sense that the BPD, AC, or FL measurement is converted to a gestational/fetal age as shown in the aforementioned figures.
13, 14) configured to display the image and the marker on a same screen of a display (9).
Onozuka does not teach that the marker is provided with information at a plurality of positions serving as reference for comparison with a certain structure. 
Kumar teaches a marker generating circuitry (computer 20/imaging system 30) configured to generate a marker (ruler 110, Fig. 11) provided with information at a plurality of positions (the graduated notches/intervals of the ruler) serving as a reference for comparison with a certain structure (e.g., to measure a dimension/size of, for example, the prostate in the ultrasound image, see Fig. 11). The information includes an information item at each of the plurality of positions, the information item include numerical information indicating a different distance/length (see Fig. 11 which illustrates the marker that is generated and superimposed on the ultrasound image, the marker includes numerical information indicating different distance/length in the manner of a ruler/scale).

The ordinarily skilled artisan would have recognized that using a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure would allow the user to intuitively measure a dimension/size of the certain structure in a manner similar to using a physical ruler or tape measure to measure a physical object (a certain structure) displayed within the image and therefore provide for an intuitive measuring tool.
A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
The apparatus of Onozuka reads on a base device upon which the claimed invention can be seen as an improvement because the apparatus of Onozuka teaches a substantial amount of the claimed subject as discussed above but does not teach that 

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
Kumar teaches generating a marker provided with information at a plurality of positions serving as a reference for comparison with a certain part/structure as discussed above. This technique is applicable to the base device because the both the technique and base device are concerned with using markers to measure dimensions/sizes of certain parts/structures that are visible in ultrasound images. 

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:
By applying the technique of generating a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure to the base device, this would reasonably result in the improvement (namely, configuring the marker generating circuitry to generate a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure). The ordinarily skilled artisan would have recognized that applying the technique to the base device would predictably result in an intuitive measuring tool for measuring a dimension/size of the certain structure as discussed above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the image generating circuity of i.e., generating a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure, wherein the information includes an information item at each of the plurality of positions, the information item including numerical information, as taught by Kumar) to a known device (method, or product) ready for improvement (i.e., marker generating circuity of Onozuka) to yield predictable results (e.g., an intuitive measuring tool for measuring a dimension/size of the certain structure). The ordinarily skilled artisan would have been motivated to make this modification in order to simplify the measuring tool by implementing a graphical tool such as a ruler that is widely known how to be used.

Further, Onozuka modified by the teachings of Kumar does not teach that each numerical information indicates a different point in time, let alone that the marker includes the information times at positions limited to positions corresponding to a time of the scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions. It is noted however, that Onozuka is ultimately concerned with measuring/determining gestational/fetal age by converting a measured length of fetal parts/anatomy such as BPD, AC, or FL to gestational/fetal age 
Shinji teaches a ruler/marker (scale 8, Fig. 3) provided with information at a plurality of positions severing as a reference for comparison with a certain structure of a fetus (fetal head and gestational sac (GS)), wherein the information includes an information item at each of the plurality of positions, the information item including numerical information indicating a different point of time (fetal age in number of weeks corresponding to large lateral diameter of the fetal head, 10, Fig. 3; and fetal age in number of weeks corresponding to GS diameter, 11, Fig. 3). The scale is applied to the ultrasonic image displayed on the CRT display to directly measure fetal age based on large lateral diameter of the fetal head and the GS diameter.


For example, consider an example situation where a fetus is scanned creating an image of the fetus. The large lateral diameter of fetal head is measured in the image resulting in a measured fetal age of 20 weeks. In this situation, information item of 20 weeks on the marker reads on an information item at a position corresponding to a time of the scanning because the fetal age is/was (measured to be) 20 weeks at the time of scanning. The remaining information items (i.e., other than 20 weeks such as 12 weeks, 16 weeks, etc.) of the marker are at positions corresponding to designated points of time that are different from the time of scanning (i.e., fetal ages other than 20 weeks are different from a fetal age of 20 weeks; e.g., fetal ages of 12 weeks, 16 weeks, etc. are different from a fetal age of 20 weeks).
For example, consider more generically: The large lateral diameter of fetal head is measured in the image resulting in a measured fetal age of X weeks. In this situation, information item of X weeks on the marker reads on an information item at a position corresponding to a time of the scanning because the fetal age is/was (measured to be) X weeks at the time of scanning. The remaining information items (i.e., other than X 
Further, regarding the limitation of “the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions”, consider the following:
First, the term “the time corresponding to the limited positions” are understood to refer to “a time of a scanning and at least one designated point of time that is different from the time of scanning”. Second, an arbitrary time logically corresponds to either a time of scanning or be different than the time of scanning (i.e., a time is either the same or different than the time of scanning); logically, this takes the form of A or not A, where A is the time of scanning. However, A or not A logically always results in “true”. Third, since A or not A is always logically “true”, the negative will always be logically “false” (i.e., not (A or not A) will always logically be “false”). In other words, an arbitrary time cannot be a time other than A or not A. Therefore, the prior art teaches such limitation because it is not logically possible for a time to be any time other than a scanning time or a time different from a scanning time.
In this case, Shinji teaches a marker including information items corresponding to times (i.e., gestational age based on an anatomical measurement such as large lateral diameter of fetal head or GS sac diameter) as discussed above. Any arbitrary numerical information items (corresponding to an arbitrary time) of the numerical information items pictured above would logically either correspond to a time of a scanning or a time that is different from the time of scanning. Therefore, no such information items in Shinji (that the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions”.
The ordinarily skilled artisan would recognized that measuring gestational/fetal age in a manner similar to using a ruler would result in an intuitive and convenient technique for measuring gestational/fetal age because it is widely known how to use a ruler, thus resulting in a simple and intuitive measuring tool for measuring gestational/fetal age.

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
The apparatus of Onozuka modified by the teachings of Kumar reads on a base device upon which the claimed invention can be seen as an improvement because the modified apparatus of Onozuka teaches the claimed subject matter as discussed above except for that each numerical information indicates a different point in time, let alone that the marker includes the information times at positions limited to positions corresponding to a time of the scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions.

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions as discussed above.
This technique is applicable to the base device because the both the technique and base device are concerned with using markers to measure dimensions/sizes of certain structures (e.g., fetal head) within an ultrasonic image and converting to gestational/fetal age based on a known correlation between measurements of the certain structure and gestational/fetal age.

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:
By applying the technique of a Shinji to the base device (i.e., applying the teaching of a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure (fetal head and GS sac), wherein the information includes an information item at each of the plurality of positions, each information item including numerical information indicating a different point of time (fetal age), wherein the marker is a subset thereof including the information times corresponding to limited positions including a position corresponding to a time of the scanning and at least one position corresponding to at least one designated point of time that is different from the time of the scanning as discussed above to the marker that is displayed/superimposed on the ultrasonic image in the modified Onozuka), this would reasonably result in the improvement (namely, configuring the marker generating circuitry to generate a marker such that each information at each of the plurality of positions includes numerical information indicating a different point of time). The ordinary skilled artisan would have recognized that applying the technique to the base device would predictably result in an intuitive measuring tool for measuring gestational/fetal age in a manner similar to using a ruler because using a ruler to measure something is simple and intuitive.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further configure the marker generating circuity of the modified Onozuka invention to generate the marker such that each numerical information indicates a different point in time, let alone that the marker includes the information times at positions limited to positions corresponding to a time of the scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions, because it would have merely involved i.e., the marker of Shinji as discussed above) to a known device (method, or product) ready for improvement (i.e., applied to the marker that is displayed/superimposed on the ultrasonic image in the modified Onozuka invention) to yield predictable results (e.g., an intuitive measuring tool for measuring gestational/fetal age in a manner similar to using a ruler because using a ruler to measure something is simple and intuitive). The ordinarily skilled artisan would have been motivated to make this modification in order to simplify the measuring tool by implementing a graphical tool such as a ruler that is widely known how to be used. Further, by comparing the gestational/fetal age estimated by the fetal anatomy measurement to the actual gestational/fetal age (such as determined by another method), user may easily determine a lag in growth of the fetal anatomy. For example, if the fetal age estimated by the large lateral diameter of the fetal head is estimated to be 31 weeks, but the actual fetal age is determined to be 33 week, it is easily determined by simply observing the modified marker that development of the fetal head appears to be lagging by about half a centimeter.

Regarding claim 2, by further providing gestational/fetal age numerical information (in number of weeks) to the marker at a plurality of the limited positions thereon as discussed above regarding claim 1, this reads would read on the information item at each of the plurality of positions further including at least one scale mark and characteristic information. See Fig. 3 of Shinji.

Regarding claim 3, the modification discussed above in view of the teachings of Shinji includes that the numerical information included in the information item at each of 

Regarding claim 4, by further providing gestational/fetal age information (in number of weeks) to the marker at a plurality of positions thereon as discussed above regarding claim 1, this reads on a first information item at a first position, of the limited positions, indicating an estimated size of the certain structure at the time of scanning performed by the scanner, and a second information item at a second position, of the limited of positions, indicating the estimated size of the certain structure at the at least one designated point of time (see discussion regarding claim 1 and the discussion below).
Suppose a pregnant woman that is 28 weeks pregnant is currently being scanned. At the time of scanning (i.e., at 28 weeks pregnant) the information item marked 28 weeks reads on first information item at a first position, of the plurality of positions, indicating an estimated size of the fetal head at the time of scanning performed by the scanner. Another arbitrary information item (e.g., the information item marked at any other number of weeks besides 28 weeks) would therefore read on a second information item at a second position, of the plurality of positions, indicating estimated size of the fetal head at a point of time different from the time of scanning (i.e., a point of time different than 28 weeks such as 16 weeks).


Regarding claim 5, the appropriateness of the structure is determined or governed by the information at the limited of positions because the scale of gestational/fetal age on the marker is dependent on the relationship/correlation between the dimension to be measured (e.g., BPD, FL, AC, etc.) and the gestational/fetal age.

Regarding claim 7, wherein the control circuitry changes a position of the marker (e.g., endpoints) based on an instruction issued by an operator/user (¶ [0048] of Onozuka).

Regarding claim 9, the inclination of the marker on the display (i.e., the angle at which it is drawn on the display) is dependent on the where the endpoints are drawn in 

Regarding claim 10, Onozuka, modified in view of the teachings of Kumar and Shinji, teaches the invention of claim 1 but does not teach that the control circuitry is configured to display, upon detecting that the image generating circuitry generates a new image, the new image on the display as a substitute for an old image previously displayed on the display, without changing display of the marker.
It is noted that this however overlaying the marker on a video instead of a single still image would read on such limitation.
Kumar teaches overlaying the marker/ruler over liver ultrasound video, and thus would appear to read on displaying, upon detecting that the image generating circuitry generates a new image, the new image on the display as a substitute for an old image previously displayed on the display, without changing display of the marker.
The ordinarily skilled artisan would recognize that displaying a video would allow the user to more readily visualize motion.

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
The apparatus of Onozuka modified in view of the teachings of Kumar and Shinji  reads on a base device upon which the claimed invention can be seen as an improvement because the modified Onozuka teaches the claimed subject matter as 

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
Kumar teaches displaying, upon detecting that the image generating circuitry generates a new image, the new image on the display as a substitute for an old image previously displayed on the display, without changing display of the marker as discussed above. This technique is applicable to the base device because the technique and the base device are concerned with overlaying marker/ruler over ultrasound image(s) to measure a dimension/size of a certain structure in the ultrasound image(s).

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:
By applying the technique of displaying, upon detecting that the image generating circuitry generates a new image, the new image on the display as a substitute for an old image previously displayed on the display, without changing display of the marker as discussed above to the base device (i.e., to the control circuitry of modified Onozuka), this would reasonably result in the improvement (namely, configuring the control circuitry to display, upon detecting that the image generating circuitry generates a new image, the new image on the display as a substitute for an old image previously displayed on the display, without changing display of the marker). The ordinary skilled artisan would have recognized that applying the technique to the base device would predictably result in overlaying the marker/ruler over ultrasound video and thus allow the user to more readily visualize motion.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of the modified Onozuka invention to display, upon detecting that the image generating circuitry generates a new image, the new image on the display as a substitute for an old image previously displayed on the display, without changing display of the marker, because it would have merely involved applying a known technique (i.e., display, upon detecting that the image generating circuitry generates a new image, the new image on the display as a substitute for an old image previously displayed on the display, without changing display of the marker as taught by Kumar) to a known device (method, or product) ready for improvement (i.e., the control circuitry of the modified Onozuka) to yield predictable results (e.g., overlaying the marker/ruler over ultrasound video and thus allowing the user to more readily visualize motion).

Regarding claim 11, in view of the modification above regarding claim 10, the marker is that is overlaid/superimposed on the video can be considered to be displayed before the image on the display because any arbitrary image frame of the video (such as a subsequent image frame that is displayed after the marker has been overlaid/superimposed) would read on “the image on the display”.

Regarding claim 12, since the conversion between the dimension/size of the certain structure and the gestational/fetal age is based on an index value statistically calculated from clinical data on certain structure (¶ [0038] of Onozuka), and that the limited of positions (i.e., the position along the marker/rule which gestational/fetal age weeks notches are positioned at) are based on such conversion/correlation as discussed above regarding the modification of claim 1, this can be considered to read on determining the plurality of positions at which the information is provided based on an index value statistically calculated from clinical data on certain structure.

Regarding claim 14, Onozuka, modified by the teachings of Kumar and SHinji as discussed above, teaches that the marker is represented by crosses, lines, notches/graduated lines, curves, etc. but does not teach a square per se. However the ordinarily skills artisan would have recognized a variety of well-known symbols for markers such as squares, circles, triangles, crosses, lines, boxes, icons, etc. to be routine/conventional and that any of the aforementioned symbols would operate equally well as a marker.
Further, it has been held that a claimed shape/configuration was a matter of choice which the ordinarily skilled artisan would have found obvious, absent persuasive evidence that the particular configuration/shape was of any significance, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
As discussed above, the particular shape of the marker (i.e., square or any other shape for that matter) is not significant. It therefore would have been obvious to the ordinarily skilled artisan before the effective filing date of the claimed invention to 

Regarding claim 15, Onozuka teaches the marker may be represented by a simple closed curve (45, Fig. 5).

Regarding claim 17, Onozuka further teaches the scanner includes an ultrasonic probe (1) configured to transmit ultrasonic waves to the subject and receive reflected wave from the subject.

Regarding claim 20, Onozuka teaches a medical image processing apparatus, comprising: a storage circuitry configured to store therein an image of a fetus in a pregnant woman (a storage circuitry of some kind is implied from 6 and/or 7 because the image must be at least temporarily stored, at least in the sense that images are not generated and/or manipulated instantaneously; thus they must be stored/saved at least so they may be acted upon within some finite duration; it is noted that the claim does not specify the time scale/duration of the storage; “Next, the operator applies the ultrasonic probe 1 to the pregnant woman who is the subject” ¶ [0042]; e.g., see Figs. 2-4; “While propagating through the subject, the ultrasonic pulse is partially reflected by a boundary surface (fetus) having different acoustic impedance and is converted into an echo signal by the ultrasonic probe 1. The echo signal is subjected to signal processing such as preamplifier, delay control and addition by the reception circuit section 4, and input to the reception signal processing section 5. The input signal is converted into echo data by the reception signal processing unit 5. The echo data is scan converted into tomographic image data by the DSC 6 and displayed as a tomographic image in the tomographic image display region 31 of the display unit 9” ¶ [0042]).
Onozuka teaches a medical image processing apparatus further comprises: marker generating circuitry (12, including 17, 18, 19, 20) configured to generate a marker provided with information at a position (i.e., information such as length at the position of the marker/certain structure) serving as a reference for comparison with a certain part of the fetus (e.g., fetal head, etc.; to measure the biparietal diameter (BPD) of the fetal head; see ¶ [0043]-[0048]). As seen in Fig. 4, the display shows a marker comprising end points (41 and 42) connected by a line (44) as well as other information at 32. The line (which is 81.2 mm long) corresponds to the biparietal diameter (BPD). Otherwise, Fig. 5 illustrates using the invention to measure abdominal circumference (AC); and Fig. 6, illustrates using the invention to measure femur length (FL). The anatomy that is measured may read on the claimed “certain structure” and the line which has its length displayed on the display may read on a marker provided with information at a position service as a reference for comparison with a certain structure, because the length of the line may be compared with the dimension of the certain structure to be measured.
Further, the information indicates a point in time in the sense that the BPD, AC, or FL measurement is converted to a gestational/fetal age as shown in the aforementioned figures.
Onozuka teaches a medical image processing apparatus further comprises: control circuitry configured to display the image and the marker on a same screen of a display
a plurality of positions serving as reference for comparison with a certain structure.
Kumar teaches a marker generating circuitry (computer 20/imaging system 30) configured to generate a marker (ruler 110, Fig. 11) provided with information at a plurality of positions (the graduated notches/intervals of the ruler) serving as a reference for comparison with a certain structure (e.g., to measure a dimension/size of, for example, the prostate in the ultrasound image, see Fig. 11). The information includes an information item at each of the plurality of positions, the information item include numerical information indicating a different distance/length (see Fig. 11 which illustrates the marker that is generated and superimposed on the ultrasound image, the marker includes numerical information indicating different distance/length in the manner of a ruler/scale).

a plurality of positions serving as a reference for comparison with a certain structure would allow the user to intuitively measure a dimension/size of the certain structure in a manner similar to using a physical ruler or tape measure to measure a physical object (a certain structure) displayed within the image and therefore provide for an intuitive measuring tool.
A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
The apparatus of Onozuka reads on a base device upon which the claimed invention can be seen as an improvement because the apparatus of Onozuka teaches a substantial amount of the claimed subject as discussed above but does not teach that the marker is provided with information at a plurality of positions serving as a reference for comparison with a certain structure. 

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
Kumar teaches generating a marker provided with information at a plurality of positions serving as a reference for comparison with a certain part/structure as discussed above. This technique is applicable to the base device because the both the technique and base device are concerned with using markers to measure dimensions/sizes of certain parts/structures that are visible in ultrasound images. 

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:
By applying the technique of generating a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure to the base device, this would reasonably result in the improvement (namely, configuring the marker generating circuitry to generate a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure). The ordinarily skilled artisan would have recognized that applying the technique to the base device would predictably result in an intuitive measuring tool for measuring a dimension/size of the certain structure as discussed above.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the image generating circuity of Onozuka to generate a marker provided with information at a plurality of positions serving as a reference for comparison with the certain structure, wherein the information includes an information item at each of the plurality of positions, the information item including numerical information because it would have merely involved applying a known technique (i.e., generating a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure, wherein the information includes an information item at each of the plurality of positions, the information item including numerical information, as taught by Kumar) to a known device (method, or product) ready for improvement (i.e., marker generating circuity of Onozuka) to yield predictable results (e.g., an intuitive measuring tool for measuring a dimension/size of the certain structure). The ordinarily skilled artisan would have been motivated to make this modification in order to simplify the measuring tool by implementing a graphical tool such as a ruler that is widely known how to be used.

Further, Onozuka modified by the teachings of Kumar does not teach that each numerical information indicates a different point in time, let alone that the marker includes the information times at positions limited to positions corresponding to a time of the scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions. It is noted however, that Onozuka is ultimately concerned with measuring/determining gestational/fetal age by converting a measured length of fetal parts/anatomy such as BPD, AC, or FL to gestational/fetal age based on a known correlation between such anatomical measurements and gestational/fetal age.
Shinji teaches a ruler/marker (scale 8, Fig. 3) provided with information at a plurality of positions severing as a reference for comparison with a certain structure of a fetus (fetal head and gestational sac (GS)), wherein the information includes an information item at each of the plurality of positions, the information item including numerical information indicating a different point of time (fetal age in number of weeks corresponding to large lateral diameter of the fetal head, 10, Fig. 3; and fetal age in number of weeks corresponding to GS diameter, 11, Fig. 3). The scale is applied to the ultrasonic image displayed on the CRT display to directly measure fetal age based on large lateral diameter of the fetal head and the GS diameter.

Further the marker can be considered to include information items at positions limited to a position corresponding to a time of scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of scanning in the sense that a scan will include measurable anatomical features having dimensions corresponding to the time of scanning (i.e., large lateral diameter of fetal head measurement corresponding to the age of the fetus at the time of scanning) which when measured by the marker will correspond to one of the information items:
For example, consider an example situation where a fetus is scanned creating an image of the fetus. The large lateral diameter of fetal head is measured in the image resulting in a measured fetal age of 20 weeks. In this situation, information item of 20 
For example, consider more generically: The large lateral diameter of fetal head is measured in the image resulting in a measured fetal age of X weeks. In this situation, information item of X weeks on the marker reads on an information item at a position corresponding to a time of the scanning because the fetal age is/was (measured to be) X weeks at the time of scanning. The remaining information items (i.e., other than X weeks) of the marker are at positions corresponding to designated points of time that are different from the time of scanning (i.e., fetal ages other than X weeks are different from a fetal age of X weeks).
Further, regarding the limitation of “the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions”, consider the following:
First, the term “the time corresponding to the limited positions” are understood to refer to “a time of a scanning and at least one designated point of time that is different from the time of scanning”. Second, an arbitrary time logically corresponds to either a time of scanning or be different than the time of scanning (i.e., a time is either the same or different than the time of scanning); logically, this takes the form of A or not A, where 
In this case, Shinji teaches a marker including information items corresponding to times (i.e., gestational age based on an anatomical measurement such as large lateral diameter of fetal head or GS sac diameter) as discussed above. Any arbitrary numerical information items (corresponding to an arbitrary time) of the numerical information items pictured above would logically either correspond to a time of a scanning or a time that is different from the time of scanning. Therefore, no such information items in Shinji (that correspond to a time) would correspond to “the times other than the time corresponding to the limited positions”. As such, Shinji can be considered to teach “the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions”.
The ordinarily skilled artisan would recognized that measuring gestational/fetal age in a manner similar to using a ruler would result in an intuitive and convenient technique for measuring gestational/fetal age because it is widely known how to use a ruler, thus resulting in a simple and intuitive measuring tool for measuring gestational/fetal age.

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
The apparatus of Onozuka modified by the teachings of Kumar reads on a base device upon which the claimed invention can be seen as an improvement because the modified apparatus of Onozuka teaches the claimed subject matter as discussed above except for that each numerical information indicates a different point in time, let alone that the marker includes the information times at positions limited to positions corresponding to a time of the scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions.

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
Shinji teaches a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure (fetal head and GS sac), wherein the information includes an information item at each of the plurality of positions, the information item including numerical information indicating a different point of time (fetal age) as discussed above. The marker is applied to the ultrasonic image displayed on a display to directly measure fetal age based on large lateral diameter of the fetal head and the GS diameter. Further the marker includes the information times at positions limited to positions corresponding to a time of the scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other 
This technique is applicable to the base device because the both the technique and base device are concerned with using markers to measure dimensions/sizes of certain structures (e.g., fetal head) within an ultrasonic image and converting to gestational/fetal age based on a known correlation between measurements of the certain structure and gestational/fetal age.

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:
By applying the technique of a Shinji to the base device (i.e., applying the teaching of a marker provided with information at a plurality of positions serving as a reference for comparison with a certain structure (fetal head and GS sac), wherein the information includes an information item at each of the plurality of positions, each information item including numerical information indicating a different point of time (fetal age), wherein the marker is a subset thereof including the information times corresponding to limited positions including a position corresponding to a time of the scanning and at least one position corresponding to at least one designated point of time that is different from the time of the scanning as discussed above to the marker that is displayed/superimposed on the ultrasonic image in the modified Onozuka), this would reasonably result in the improvement (namely, configuring the marker generating circuitry to generate a marker such that each information at each of the plurality of positions includes numerical information indicating a different point of time). The 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further configure the marker generating circuity of the modified Onozuka invention to generate the marker such that each numerical information indicates a different point in time, let alone that the marker includes the information times at positions limited to positions corresponding to a time of the scanning and at least one position respectively corresponding to at least one designated point of time that is different from the time of the scanning, wherein the marker does not include any other information items corresponding to times other than the times corresponding to the limited positions, because it would have merely involved applying a known technique (i.e., the marker of Shinji as discussed above) to a known device (method, or product) ready for improvement (i.e., applied to the marker that is displayed/superimposed on the ultrasonic image in the modified Onozuka invention) to yield predictable results (e.g., an intuitive measuring tool for measuring gestational/fetal age in a manner similar to using a ruler because using a ruler to measure something is simple and intuitive). The ordinarily skilled artisan would have been motivated to make this modification in order to simplify the measuring tool by implementing a graphical tool such as a ruler that is widely known how to be used. Further, by comparing the gestational/fetal age estimated by the fetal anatomy measurement to the actual gestational/fetal age (such as determined by another method), user may easily .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Onozuka in view of Kumar and Shinji as applied to claim 1 above, and further in view of Vaddadi et al., US 2013/0201210 A1 (hereinafter “Vaddadi”).
Regarding claim 8, Onozuka in view of Kumar and Shinji teach the invention of claim 1. Onozuka further teaches the marker generating circuitry is further configured to generate an observation marker (e.g., 44, Fig. 4) displayed in a first displayed area (31) of the display and an identification marker corresponding to the observation marker and displayed in a second area (32) of the display, but does not teach that the control circuitry is further configured to display the identification marker in the second display area and display, upon detecting that the identification marker is selected, the observation marker in the first display area.
Vaddadi teaches generating an observation marker (360, Fig. 3B) displayed in a first displayed area (in the image, Fig. 3B) of the display and an identification marker (show ruler button/icon 350, Fig. 3A) corresponding to the observation marker and displayed in a second area (upper right corner of display, Fig. 3A) of the display. Vaddadi further teaches displaying the identification marker in the second display area (see Fig. 3A) and display, upon detecting that the identification marker is selected, the 
The ordinarily skilled artisan would have recognized that the technique of Vaddadi allows for an intuitive means to select and activate the marker/ruler by selecting a button/icon.

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
The apparatus of Onozuka modified in view of the teachings of Kumar and Shinji  reads on a base device upon which the claimed invention can be seen as an improvement because the modified Onozuka teaches the claimed subject matter as discussed above except for that the control circuitry is further configured to display the identification marker in the second display area and display, upon detecting that the identification marker is selected, the observation marker in the first display area. 

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
Vaddadi teaches generating an observation marker displayed in a first displayed area of the display and an identification marker corresponding to the observation marker and displayed in a second area of the display as discussed above. Vaddadi further teaches displaying the identification marker in the second display area and displaying, upon detecting that the identification marker is selected, the observation marker in the first display area as discussed above. This technique is applicable to the base device because the modified Onozuka is concerned with using graphical measuring tools such 

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:
By applying the technique displaying, upon detecting that the identification marker is selected, the observation marker in the first display area as discussed above to the base device (i.e., to the control circuitry of the modified Onozuka invention), this would reasonably result in the improvement (namely, configuring the control circuitry marker display, upon detecting that the identification marker is selected, the observation marker in the first display area as discussed above). The ordinary skilled artisan would have recognized that applying the technique to the base device would predictably result in an intuitive means to select and activate the marker/ruler by selecting a button/icon.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the control circuitry of the modified Onozuka invention to display, upon detecting that the identification marker is selected, the observation marker in the first display area, because it would have merely involved applying a known technique (i.e., displaying, upon detecting that the identification marker is selected, the observation marker in the first display area as taught by Vaddadi) to a known device (method, or product) ready for improvement (i.e., the control circuitry of the modified Onozuka invention) to yield predictable results (e.g., an intuitive means to select and activate the marker/ruler by selecting a button/icon.
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Onozuka in view of Kumar and Shinji as applied to claim 1 above, and further in view of Pelissier et al., US 2012/0179039 A1 (hereinafter “Pelissier”).
Regarding claim 13, Onozuka, modified by the teachings of Kumar and Shinji as discussed above, teaches the invention of claim 1, but does not teach that the marker generating circuitry is further configured to determine the limited positions at which the information is provided based on an imaging condition to perform the scanning.
Pelissier teaches determining the limited positions which information is provided on a marker (i.e., adjust the scale, 46) based on imaging conditions to perform the scanning (imaging parameters) (¶ [0032]). The imaging parameters, include for example, visual field of depth in the transmission and reception direction of ultrasonic wave. (¶ [0034], Fig. 2).
The ordinarily skilled artisan would have recognized that this would allow for conveniently changing the scanning parameters which might affect the spatial scale/zoom of the image without having to manually recalibrate the scale for measurements.

A finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement":
The apparatus of Onozuka modified in view of the teachings of Kumar and Shinji reads on a base device upon which the claimed invention can be seen as an improvement because the modified Onozuka teaches the claimed subject matter as discussed above except for that the marker generating circuitry is further configured to determine the limited positions at which the information is provided based on an 

A finding that the prior art contained a known technique that is applicable to the base device (method, or product):
Pelissier teaches determining the limited positions which information is provided on a marker based on imaging conditions to perform the scanning including a visual field depth in the transmission and reception directions of the ultrasonic waves as discussed above. This technique is applicable to the base device because the modified Onozuka is concerned with using graphical measuring tools such as a marker/ruler and Pelissier’s technique is for adjusting the scale for measurements.

A finding that one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system:
By applying the technique determining the limited positions which information is provided on a marker based on imaging conditions to perform the scanning including a visual field depth in the transmission and reception directions of the ultrasonic waves as discussed above to the base device (i.e., to the marker generating circuitry of the modified Onozuka invention), this would reasonably result in the improvement (namely, configuring the marker generating circuitry to  determine the limited positions which information is provided on a marker based on imaging conditions to perform the scanning including a visual field depth in the transmission and reception directions of the ultrasonic waves as discussed above). The ordinary skilled artisan would have 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further configure the marker generating circuitry of the modified Onozuka invention to determine the limited positions which information is provided on a marker based on imaging conditions to perform the scanning including a visual field depth in the transmission and reception directions of the ultrasonic waves, because it would have merely involved applying a known technique (i.e., determining the limited positions which information is provided on a marker based on imaging conditions to perform the scanning including a visual field depth in the transmission and reception directions of the ultrasonic waves as taught by Pelissier) to a known device (method, or product) ready for improvement (i.e., the marker generating circuitry of the modified Onozuka) to yield predictable results (e.g., allowing for convenient changing the scanning parameters which might affect the spatial scale/zoom of the image without having to manually recalibrate the scale for measurements).

Regarding claim 16.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onozuka in view of Kumar and Shinji as applied to claim 1 above, and further in view of Li et al., US 2016/0310761 A1 (hereinafter “Li”).
Regarding claim 18, Onozuka modified by the teachings of Kumar and Shinji teaches the invention of claim 1 but does not teach that the scanner includes a magnetostatic magnet that generates a static magnet field in an internal space, a gradient coil that generates a gradient magnetic field, a transmission coil that is arranged on an inner side of the gradient coil and generates a high-frequency magnetic field, and a reception coil that is arranged on an inner side of the gradient coil and receives a magnetic resonance signal output from the subject by an effect of the high-frequency magnetic field. These however all are conventional elements in an MRI scanner.
Li teaches a scanner including a magnetostatic magnet (126, Fig. 2) that generates a static magnet field in an internal space, a gradient coil (122, Fig. 2) that generates a gradient magnetic field, a transmission coil (RF coil 128, Fig. 2) that is arranged on an inner side of the gradient coil and generates a high-frequency magnetic field, and a reception coil (local coil, ¶ [0049]) that is arranged on an inner side of the gradient coil and receives a magnetic resonance signal output from the subject by an effect of the high-frequency magnetic field.
Li also teaches an ultrasound scanner for purposes of generating multi-modality image information (10, Fig. 1).
The ordinarily skilled artisan would have recognized that multi-modality image information (e.g., ultrasound images and MRI images) would provide additional 
A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference:
Onozuka modified by the teachings of Kumar and Shinji teaches the invention of claim 1; and Li teaches a scanner includes a magnetostatic magnet that generates a static magnet field in an internal space, a gradient coil that generates a gradient magnetic field, a transmission coil that is arranged on an inner side of the gradient coil and generates a high-frequency magnetic field, and a reception coil that is arranged on an inner side of the gradient coil and receives a magnetic resonance signal output from the subject by an effect of the high-frequency magnetic field as discussed above.

A finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately:
The MRI scanner of Li and the ultrasound diagnostic apparatus of the modified Onozuka could have been combined as claimed by known methods (e.g., multi-modality imaging such as in Li which combines MRI and Ultrasound, Fig. 1). The ultrasound scanner of the modified Onozuka may continue to measure gestation/fetal age and the MRI scanner of Li may continue to acquire MRI image in combination in the same manner as they did separately.

A finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable:
By combining the ultrasound scanner and the MRI scanner the ordinarily skilled artisan would have recognized that this may allow for multi-modality imaging, which may provide additional information that neither MRI nor ultrasound alone could provide because MRI and ultrasound are based on different physical phenomenon/interactions with the body/tissue.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the scanner of the modified Onozuka invention with a magnetostatic magnet that generates a static magnet field in an internal space, a gradient coil that generates a gradient magnetic field, a transmission coil that is arranged on an inner side of the gradient coil and generates a high-frequency magnetic field, and a reception coil that is arranged on an inner side of the gradient coil and receives a magnetic resonance signal output from the subject by an effect of the high-frequency magnetic field because it would have merely involved combining prior art elements (i.e., the modified Onozuka invention; and the MRI scanner of Li) according to known methods (i.e., multi-modality imaging) to yield predictable results (e.g., providing additional information that neither MRI nor ultrasound alone could provide because MRI and ultrasound are based on different physical phenomenon/interactions with the body/tissue).

Regarding claim 19, Onozuka modified by the teachings of Kumar and Shinji teaches the invention of claim 1 but does not teach that the scanner includes an x-ray 
Li teaches a scanner including an x-ray tube that irradiates the subject with x-rays and an x-ray detector that detects x-rays passing through the subject (implied from a CT scanner, Fig. 1; since CT scanners have an x-ray tube and an x-ray detector).
Li also teaches an ultrasound scanner for purposes of generating multi-modality image information (10, Fig. 1).
The ordinarily skilled artisan would have recognized that multi-modality image information (e.g., ultrasound images and CT images) would provide additional information that neither CT nor ultrasound alone could provide because CT and ultrasound are based on different physical phenomenon/interactions with the body/tissue.

A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference:
Onozuka modified by the teachings of Kumar and Shinji teaches the invention of claim 1; and Li teaches a scanner includes an x-ray tube that irradiates the subject with x-rays and an x-ray detector that detects x-rays passing through the subject as discussed above.

A finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately:
The CT scanner of Li and the ultrasound diagnostic apparatus of the modified Onozuka could have been combined as claimed by known methods (e.g., multi-modality imaging such as in Li which combines CT and Ultrasound, Fig. 1). The ultrasound scanner of the modified Onozuka may continue to measure gestation/fetal age and the CT scanner of Li may continue to acquire CT images in combination in the same manner as they did separately.

A finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable:
By combining the ultrasound scanner and the CT scanner the ordinarily skilled artisan would have recognized that this may allow for multi-modality imaging, which may provide additional information that neither CT nor ultrasound alone could provide because CT and ultrasound are based on different physical phenomenon/interactions with the body/tissue.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the scanner of the modified Onozuka invention with an x-ray tube that irradiates the subject with x-rays and an x-ray detector that detects x-rays passing through the subject because it would have merely involved combining prior art elements (i.e., the modified Onozuka invention; and the CT scanner of Li) according to known methods (i.e., multi-modality imaging) to yield e.g., providing additional information that neither CT nor ultrasound alone could provide because CT and ultrasound are based on different physical phenomenon/interactions with the body/tissue).

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claim remains unobvious for the reasons articulated in the previous Office Action (see Final Rejection dated 10/15/2020).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793